In an action in malpractice to recover damages against respondent, a dentist, for alleged negligence in treatment of appellant, order vacating appellant’s notice of examination before trial affirmed, with ten dollars costs and disbursements. The appellant, on the motion to vacate, failed to show that the testimony was either material or necessary to prove the allegations of negligence contained in the complaint, and, further, the proposed examination calls for testimony to which, in our opinion, it is questionable whether the plaintiff is entitled. Young, Hagarty, Johnston, Adel and Taylor, JJ., concur.